UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
KELLIE FEENEY,

                         Plaintiff,
                                                  ORDER
            -against-                             21-CV-1950(JS)(AYS)

VICTORIA’S SECRET STORES LLC,

                    Defendant.
-----------------------------------X
APPEARANCES
For Plaintiff:      Kellie Feeney, pro se
                    410 West 4th Street
                    West Islip, New York 11795

For Defendant:           No appearance.


SEYBERT, District Judge:

                 Regarding Plaintiff’s Initial Filings

            On April 12, 2021, Kellie Feeney (“Plaintiff”), acting

pro   se,   filed    a   Complaint    in   this   Court   together   with   an

application for the appointment of pro bono counsel.              (See ECF No.

1 (Complaint) and 2 (Application).)           At that time, Plaintiff did

not remit the required filing fee; nor did she file an application

to    proceed   in   forma   pauperis.       Accordingly,    by    Notice   of

Deficiency dated April 16, 2021, Plaintiff was instructed to either

remit the $402.00 filing fee or file an enclosed application to

proceed in forma pauperis within fourteen (14) days.              (See ECF No.

5 (Notice of Deficiency).)       On April 26, 2021, Plaintiff filed the

application to proceed in forma pauperis (see ECF No. 8), and on
                                       1
April 30, 2021, she paid the $402.00 filing fee.                 (See ECF No. 9

(Filing Fee Receipt).)          Accordingly, given Plaintiff’s payment of

the filing fee, her application to proceed in forma pauperis is

DENIED AS MOOT.



              Regarding Service of Plaintiff’s Complaint

            Rule   4(m)    of    the   Federal     Rules   of   Civil    Procedure

provides:

            If a defendant is not served within 90 days
            after the complaint is filed, the court--on
            motion or on its own after notice to the
            plaintiff--must dismiss the action without
            prejudice against that defendant or order that
            service be made within a specified time. But
            if the plaintiff shows good cause for the
            failure, the court must extend the time for
            service for an appropriate period.

Accordingly, by July 12, 2021, Plaintiff must serve Defendant with

a copy of the Complaint, together with the required Summons.                     See

Fed. R. Civ. P. 4(c)(1)(“A summons must be served with a copy of

the   complaint.     The    plaintiff        is   responsible   for     having   the

summons and complaint served within the time allowed by Rule 4(m)

and must furnish the necessary copies to the person who makes

service.”).    Thereafter, Plaintiff must file proof of such service

with the Court.




                                         2
    Regarding Plaintiff’s Application for Appointment of Counsel

           Unlike criminal defendants, civil litigants do not have

a constitutional right to the appointment of counsel.               However,

pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may request an

attorney to represent any person unable to afford counsel.”                 In

deciding a motion for appointment of counsel, “the district judge

should   first    determine    whether     the   indigent’s   position   seems

likely to be of substance.”          Hodge v. Police Officers, 802 F.2d

58, 61 (2d Cir. 1986).        A position is likely to be of substance

if it appears to the court that the plaintiff “appears to have

some chance of success . . . .”          Hodge, 802 F.2d at 60-61.       Where

a   plaintiff    satisfies    this   threshold     requirement,   the    Second

Circuit instructs:

           the court should then consider the indigent’s
           ability to investigate the crucial facts,
           whether conflicting evidence implicating the
           need for cross examination will be the major
           proof presented to the fact finder, the
           indigent’s ability to present the case, the
           complexity of the legal issues and any special
           reason in that case why appointment of counsel
           would be more likely to lead to a just
           determination.

Hodge, 802 F.2d at 61-62 (hereafter, the “Hodge Factors”).               These

Hodge Factors are not restrictive and “[e]ach case must be decided

on its own facts.”     Id. at 61.

           As a threshold matter and as demonstrated by her payment

of the filing fee, in this instance Plaintiff has not established
                                       3
her   indigency.   Moreover,   upon   careful    review   of   the   facts

presented herein and considering the Hodge Factors, the Court finds

that the appointment of counsel is not warranted at this time.

Even assuming Plaintiff could meet Hodge’s threshold requirement,

i.e., that her position seems likely to be of substance, the record

reflects that the legal issues presented by Plaintiff’s claims are

not unduly complex and that Plaintiff can adequately prosecute her

claims herself pro se.      Accordingly, based upon this review,

Plaintiff’s motion for appointment of pro bono counsel is DENIED

WITHOUT PREJUDICE AND WITH LEAVE TO RENEW when the action is ready

for trial, if warranted at that time.     Thus, Plaintiff may choose

to pursue this lawsuit herself pro se or to retain an attorney,

which would be her responsibility to do so.      See 28 U.S.C. § 1654.



                       Other Considerations

           Although Plaintiff paid the filing fee to commence this

action, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that, should she seek leave to appeal in forma pauperis, any appeal

from this Order would not be taken in good faith; therefore, in

forma pauperis status is DENIED for the purpose of any appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

           As a reminder, Plaintiff is required to advise the Clerk

of the Court of any change of address.          Plaintiff’s failure to


                                 4
keep the Court informed of a current address means that the Court

will not know where to contact Plaintiff, which may result in

dismissal of this case.

          The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff.


                                      SO ORDERED.


                                       /s/ JOANNA SEYBERT
                                      Joanna Seybert, U.S.D.J.

Dated: May 19th , 2021
       Central Islip, New York




                                 5
